NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-AUG-2022
                                            08:21 AM
                                            Dkt. 51 OGMD

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                    IN THE INTEREST OF JS, DS, IP


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-S No. 21-00005)


              ORDER GRANTING MOTION TO WITHDRAW APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and McCullen, JJ.)
           Upon consideration of the August 9, 2022 Motion to
Withdraw Appeal by Appellant Mother (Mother), the papers in
support, and the record, Mother requests her appeal be dismissed.
It appears from her signed Acknowledgment of Request to Withdraw
Appeal that Mother understands she may be successful on appeal
but wants to dismiss the appeal, thus, she understands the
consequences of dismissing her appeal and voluntarily requests
that the appeal be dismissed.
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed.
           DATED: Honolulu, Hawai#i, August 10, 2022.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Sonja M.P. McCullen
                                    Associate Judge